EIGHTH AMENDMENT TO LEASE

THIS EIGHTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of this
18th day of October,  2019 (the “Eighth Amendment Execution Date”),  by and
between BMR-201 ELLIOTT AVENUE LLC, a Delaware limited liability company
 (“Landlord”), and OMEROS CORPORATION, a Washington corporation  (“Tenant”).  

RECITALS

A. WHEREAS, Landlord and Tenant are parties to that certain Lease dated as of
January 27, 2012 (the “Original Lease”),  as amended by that certain First
Amendment to Lease dated as of November 5, 2012, that certain Second Amendment
to Lease dated as of November 16, 2012 (the “Second Amendment”), that certain
Third Amendment to Lease dated as of October 16, 2013, that certain Fourth
Amendment to Lease dated as of September 8, 2015,  that certain Fifth Amendment
to Lease dated as of September 1, 2016, that certain Sixth Amendment to Lease
dated as of October 18, 2018 and that certain Seventh Amendment to Lease dated
as of April 15, 2019 (collectively, and as the same may have been further
amended, amended and restated, supplemented or modified from time to time, the
“Existing Lease”), whereby Tenant leases certain premises (the “Existing
Premises”) from Landlord at 201 Elliott Avenue West in Seattle, Washington (the
“Building”), including certain space within the Building’s vivarium (such
portion of the Building’s vivarium currently leased to Tenant, the “Tenant’s
Existing Vivarium Space”), which excludes the Additional Vivarium Premises
comprising approximately 5,177 square feet of Rentable Area that Tenant leased
from Landlord pursuant to the Second Amendment, with respect to which Tenant
exercised its right to terminate pursuant to that certain letter dated December
17, 2015 from Tenant to Landlord;

B. WHEREAS, Tenant desires to lease additional premises from Landlord in the
Building’s vivarium; and

C. WHEREAS, Landlord and Tenant desire to modify and amend the Existing Lease
only in the respects and on the conditions hereinafter stated.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Definitions.  For purposes of this Amendment, capitalized terms shall have
the meanings ascribed to them in the Existing Lease unless otherwise defined
herein.  The Existing Lease, as amended by this Amendment, is referred to
collectively herein as the “Lease.” From and after the date hereof, the term
“Lease,” as used in the Existing Lease, shall mean the Existing Lease, as
amended by this Amendment.

2. Fifth Additional Vivarium Premises.  Effective as of the Eighth Amendment
Execution Date, Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, approximately nine hundred seventy-one (971) aggregate additional
square feet of Rentable Area

 




located in the Vivarium, consisting of approximately three hundred twenty-two
(322)  additional square feet of Rentable Area located in Room 151 of the
Vivarium and approximately six hundred forty-nine (649) additional square feet
of Rentable Area located in Room 151A of the Vivarium, as shown on Exhibit A
attached hereto (collectively, the “Fifth Additional Vivarium Premises”),  in
each case for use by Tenant in accordance with the Permitted Use and in
accordance with all other terms and conditions of the Lease.  From and after the
Eighth Amendment Execution Date, the term “Premises,” as used in the Lease shall
mean the Existing Premises plus the Fifth Additional Vivarium Premises, and the
term “Tenant’s Vivarium Space,” as used in the Lease, shall mean the Tenant’s
Existing Vivarium Space plus the Fifth Additional Vivarium Premises. 

3. Fifth Additional Vivarium Term.    The Term of the Lease with respect to the
Fifth Additional Vivarium Premises (as the same may be earlier terminated in
accordance with the Lease, the “Fifth Additional Vivarium Term”) shall commence
on the Eighth Amendment Execution Date and end on the Term Expiration Date. 
Failure by Tenant to obtain validation by any medical review board or other
similar governmental licensing of the Fifth Additional Vivarium Premises
required for the Permitted Use by Tenant shall not serve to extend the
commencement of the Fifth Additional Vivarium Term.

4. Condition of Fifth Additional Vivarium Premises.    Tenant acknowledges that
neither Landlord nor any agent of Landlord has made any representation or
warranty with respect to the condition of the Fifth Additional Vivarium Premises
or with respect to the suitability of the Fifth Additional Vivarium Premises for
the conduct of Tenant’s business.  Tenant acknowledges that (a) it is fully
familiar with the condition of the Fifth Additional Vivarium Premises and agrees
to take the same in its condition “as is” as of the Eighth Amendment Execution
Date and (b) Landlord shall have no obligation to alter, repair or otherwise
prepare the Fifth Additional Vivarium Premises for Tenant’s occupancy or to pay
for or construct any improvements to the Fifth Additional Vivarium
Premises.  Tenant’s taking of possession of the Fifth Additional Vivarium
Premises shall, except as otherwise agreed to in writing by Landlord and Tenant,
conclusively establish that the Fifth Additional Vivarium Premises were at such
time in good, sanitary and satisfactory condition and repair.

5. Base Rent.  In addition to all Base Rent for the Existing Premises,
commencing on the Eighth Amendment Execution Date and continuing for the
duration of the Fifth Additional Vivarium Term, Tenant shall pay to Landlord (in
accordance with the provisions of the Lease) Base Rent for the Fifth Additional
Vivarium Premises.  Initial monthly and annual installments of Base Rent for the
Fifth Additional Vivarium Premises shall be as set forth on Exhibit B attached
hereto.    

6. Pro Rata Share.  Tenant’s Pro Rata Share of the Project with respect to the
Fifth Additional Vivarium Premises shall be 0.64%.  Therefore, commencing as of
the Eighth Amendment Execution Date, Tenant’s Pro Rata Share of the Project for
the entire Premises (i.e., the Existing Premises plus the Eighth Amendment
Vivarium Premises) shall be 72.85%.

7. Termination Option.    Notwithstanding anything to the contrary in the Lease,
Tenant shall have the right to terminate the Lease, but only with respect to the
Fifth Additional Vivarium Premises (and no less than all of the Fifth Additional
Vivarium Premises), by providing written

2

 




notice (the “Fifth Additional Vivarium Termination Notice”) to Landlord at least
sixty (60) days prior to Tenant’s desired termination date (the
“Fifth Additional Vivarium Termination Date”), which Fifth Additional Vivarium
Termination Date shall be set forth in the Fifth Additional Vivarium Termination
Notice.  Subject to (a) Landlord’s timely receipt of the Fifth Additional
Vivarium Termination Notice and (b) Tenant surrendering the Fifth Additional
Vivarium Premises in the condition required under the Lease (including, without
limitation, Section 18.2 and Article 26 of the Lease), then, as of the Fifth
Additional Vivarium Termination Date, the Lease with respect to the Fifth
Additional Vivarium Premises only shall terminate and be of no further force or
effect, and Landlord and Tenant shall be relieved of their respective
obligations under the Lease with respect to the Fifth Additional Vivarium
Premises only from and after the Fifth Additional Vivarium Termination Date,
except with respect to those obligations set forth in the Lease that expressly
survive the expiration or earlier termination thereof, including payment by
Tenant of all amounts owed by Tenant pursuant to the Lease with respect to the
Fifth Additional Vivarium Premises for the period up to and including the Fifth
Additional Vivarium Termination Date.  The termination right granted to Tenant
pursuant to this Section shall automatically terminate and be of no further
force or effect in the event that (y) Tenant assigns, subleases or otherwise
Transfers the Fifth Additional Vivarium Premises or any portion thereof to other
entities or persons, other than in connection with an Exempt Transfer (or in
connection with any sublease approved by Landlord pursuant to Article 29 of
the Lease), or (z) Tenant’s right to possession of the Fifth Additional Vivarium
Premises has previously been terminated.  The termination right granted to
Tenant pursuant to this Section is personal to Omeros Corporation, a Washington
corporation (“Omeros”) and any Permitted Transferees of Omeros, and may not be
exercised by any other assignee, sublessee or transferee of Tenant’s or a
Permitted Transferee’s interest in the Lease.

8. Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation for or the obtaining of this Amendment and agrees to
reimburse, indemnify, save, defend (at Landlord’s option and with counsel
reasonably acceptable to Landlord, at Tenant’s sole cost and expense) and hold
harmless the Landlord Indemnitees for, from and against any and all cost or
liability for compensation claimed by any such broker or agent employed or
engaged by it or claiming to have been employed or engaged by it.

9. No Default.  Tenant represents, warrants and covenants that, to the best of
Tenant’s knowledge, Landlord and Tenant are not in default of any of their
respective obligations under the Existing Lease and no event has occurred that,
with the passage of time or the giving of notice  (or both) would constitute a
default by either Landlord or Tenant thereunder.

10. Effect of Amendment.  Except as modified by this Amendment, the Existing
Lease and all the covenants, agreements, terms, provisions and conditions
thereof shall remain in full force and effect and are hereby ratified and
affirmed.  In the event of any conflict between the terms contained in this
Amendment and the Existing Lease, the terms herein contained shall supersede and
control the obligations and liabilities of the parties.

11. Successors and Assigns.  Each of the covenants, conditions and agreements
contained in this Amendment shall inure to the benefit of and shall apply to and
be binding upon the parties hereto and their respective heirs, legatees,
devisees, executors, administrators and

3

 




permitted successors and assigns and sublessees.  Nothing in this section shall
in any way alter the provisions of the Lease restricting assignment or
subletting.

12. Miscellaneous.  This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof.  All exhibits hereto are incorporated herein by reference.    Submission
of this instrument for examination or signature by Tenant does not constitute a
reservation of or option for a lease, and shall not be effective as a lease,
lease amendment or otherwise until execution by and delivery to both Landlord
and Tenant.

13. Authority.  Tenant guarantees, warrants and represents that the individual
or individuals signing this Amendment have the power, authority and legal
capacity to sign this Amendment on behalf of and to bind all entities,
corporations, partnerships, limited liability companies, joint venturers or
other organizations and entities on whose behalf such individual or individuals
have signed.

14. Counterparts; Facsimile and PDF Signatures.  This Amendment may be executed
in one or more counterparts, each of which, when taken together, shall
constitute one and the same document.    A facsimile or portable document format
(PDF) signature on this Amendment shall be equivalent to, and have the same
force and effect as, an original signature.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



4

 




IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date and year first above written.

LANDLORD:

BMR-201 ELLIOTT AVENUE LLC,

a  Delaware limited liability company

 

 

 

 

By:

/s/ Kevin M. Simonsen

Name:

Kevin M. Simonsen

Title:

Sr. VP, General Counsel & Secretary

 

 

TENANT:

OMEROS CORPORATION,

a  Washington corporation

 

 

 

 

 

By:

/s/ Gregory A. Demopulos

Name:

Gregory A. Demopulos

Title:

Chairman & CEO

 





 




EXHIBIT A

FIFTH ADDITIONAL VIVARIUM PREMISES

 





 




EXHIBIT B

BASE RENT FOR FIFTH ADDITIONAL VIVARIUM PREMISES

Dates

Square Feet of Rentable Area

Annual Base Rent per Square Foot Of Rentable Area

Monthly Base Rent

Eighth Amendment
Executed Date -
November 15, 2019

971

$71.64

$5,796.87

November 16, 2019-
November 15, 2020

971

$73.79

$5,970.84

November 16, 2020-
November 15, 2021

971

$76.01

$6,150.48

November 16, 2021-
November 15, 2022

971

$78.29

$6,334.97

November 16, 2022-
November 15, 2023

971

$80.63

$6,524.31

November 16, 2023-
November 15, 2024

971

$83.05

$6,720.13

November 16, 2024-
November 15, 2025

971

$85.55

$6,922.42

November 16, 2025-
November 15, 2026

971

$88.11

$7,129.57

November 16, 2026-
November 15, 2027

971

$90.76

$7,344.00

 

 

